Case 2:19-cv-02132-APG-NJK Document 14 Filed 12/18/19 Page 1 of 7

U.S. District Court
District of Nevada
333 Las Vegas Blvd. So.
Las Vegas, NV 89101

Official Receipt Form

Note: This receipt is valid only with the corresponding AO82 receipt attached.

 

 

 

 

Receipt Number: 55422.»

Received From:

Name:

Address: 555. Hillwood Drive, 2nd Floor...

City: Las Vegas State: NV

Description of Collateral:

WG
Bond No. 022226785 from Liberty Mutual Insurance ~
Company. »
i>
Bond in the: amount of $5, 000. 00 posted by plaintiff
ConocoPhillips Alaska, Inc.?in ‘support of 3

Temporary Restraining Order or(ECR No. 12).

 

 

  

 

 

Ke
a
>
_ 8
= 4
Ww
sz §
22H o2 &
: + 220 =u
CLERK. OF cOURT. WHEN zoo 5p
THIS © BOND / COLL, ATERAL 1S. Of ie 2 o
SRELEAS £O.. Ob g
uw = uw
va a a 3
E i
5 88s
S5
986
&28
Receipted By: ee MLL — be x
i. ges
<= 28s

Original receipt must be returned to the Court when
exonerated.

 

 

 

Robert Cassity, Esq. and Sydney Gambee, Esq, Holland & Hart LLP

 

is valid only with the

fe

NOTE: This receipt

Attorney Admission Fees

Filing Fees
Sale of Publication:

Immigration Fees
Copy Fees

508800
085000

086900

322340

Date: 12/18/2019

  
   
 
 

rresponding “Onicial Receipt Form” attached.

co
S
Restitution to U.S. Government

Conscience Fund

Recoveries of Court Costs
Gifts

Miscellaneous Fee:
Crime Victims Fund

Interest

322350
322360
143500
322380
322386
121000
129900
504100
 

Case 2:19-cv-02132-APG-NJK Document 14 Filed 12 heto-t Rage 2 of 7 D

COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

 

 

 

SURETY
EPERICUS DISTRICT COURT
DISTRILT OF NEVADA
48592057 —¢5——————— DEPUTY
Bon
IN THE UNITED STATES DISTRICT COURT
COURT COUNTY

 

Case No. 2:19-cv-2132-APG-NJK

 

CONOCOPHILLIPS ALASKA, INC.,

 

UNDERTAKING ON

IX] Temporary Restraining Order
[_] Preliminary Injunction

[_] Injunction

 

Plaintiff
vs.

FORREST WRIGHT; AMANDA WRIGHT; DAVID BENEFIELD; WRIGHT

 

CAPITAL INVESTMENTS, LLC; and DB OILFIELD SUPPORT SERVICES
Defendant

 

WHEREAS, by an Order of the above entitled Court made on the December 13, 2019 , Plaintiff was required to file an undertaking
in the sum of $5,000.00

as a condition for a Temporary Restraining Order to be in effect restraining and enjoining the above
named Defendant from the commission of certain acts as more fully set forth in said Order,

NOW, THEREFORE, we, CONOCOPHILLIPS ALASKA, INC.,

2

 

 

 

 

as Principal, and Liberty Mutual Insurance Company , acorporation,
organized and existing under the laws of the State of Massachusetts and authorized to
transact business in the State of Nevada , as Surety, in consideration of the premises and the
issuance of said Temporary Restraining Order , do hereby jointly

 

and severally undertake to pay all costs and disbursements that may be decreed to the Defendant and such damages not exceeding
the amount of Five Thousand Dollars And Zero Cents

 

 

 

Dollars ($5,000.00 )
as the Defendant may sustain by reason of said Temporary Restraining Order
if the same be wrongful and without sufficient cause..
IN WITNESS WHEREOF, we have each set our hands this 13th day of December , 2019

 

CONOCOPHILLIPS ALASKA, INC.,

Kinks 2 Kooning

Pamela A. Boggins

Principal
Attorney-in-Fact

Liberty Mutual Insurance Company

By Ce acne
Misty Witt, on Attorney-in-Fact

Liberty Mutual Surety Claims - P.O. Box 34526, Seattle, WA 98124 - Phone: 206-473-6210 + Fax: 866-548-6837
Email: HOSCL@libertymutual.com + www.LibertyMutualSuretyClaims.com

 

 

 

 

 

 

LMS-11760 05/05
Case 2:19-cv-02132-APG-NJK Document 14 Filed 12/18/19 Page 3 of 7

This Power of Attorney limits the acts of those named herein, and they have no authority to
bind the Company except in the manner and to the extent herein stated.

 

Liberty Liberty Mutual Insurance Company
M tual. The Ohio Casualty Insurance Company Certificate No: 8202570 - 022029
—— West American Insurance Company
SURETY
POWER OF ATTORNEY

KNOWN ALL PERSONS BY THESE PRESENTS: That The Ohio Casualty Insurance Company is a corporation duly organized under the laws of the State of New Hampshire, that
Liberty Mutual Insurance Company is a corporation duly organized under the laws of the State of Massachusetts, and West American Insurance Company is a corporation duly organized
under the laws of the State of Indiana (herein collectively called the “Companies"), pursuant to and by authority herein set forth, does hereby name, constitute and appoint,

Orlando Aguirre, Mario Arzamendi, Mary Ann Garcia, Tannis Mattson, Sandra Parker, Gina A. Rodriguez, Laura E. Sudduth, Amanda Turman-Avina, Misty Witt

 

 

all of the city of Houston state of TX each individually if there be more than one named, its true and lawful attorney-in-fact to make,
execute, seal, acknowledge and deliver, for and on its behalf as surety and as its act and deed, any and all undertakings, bonds, recognizances and other surety obligations, in pursuance

of these presents and shall be as binding upon the Companies as if they have been duly signed by the president and attested by the secretary of the Companies in their own proper
persons.

IN WITNESS WHEREOF, this Power of Attomey has been subscribed by an authorized officer or official of the Companies and the corporate seals of the Companies have been affixed
thereto this 12th dayof November , 2019 .

Liberty Mutual Insurance Company

 

, note, loan, letter of credit,

currency rate, interest rate or resi

Not valid for mortgage

 

dual value guarantees.

The Ohio Casualty Insurance Company
West American Insurance Company

seal Toe

David M. Carey, Assistant Secretary

 

 

State of PENNSYLVANIA ss
County of MONTGOMERY

Onthis 12th dayof November , 2019 before me personally appeared David M. Carey, who acknowledged himself to be the Assistant Secretary of Liberty Mutual Insurance
Company, The Ohio Casualty Company, and West American Insurance Company, and that he, as such, being authorized so to do, execute the foregoing instrument for the purposes
therein contained by signing on behalf of the corporations by himself as a duly authorized officer.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my notarial seal at King of Prussia, Pennsylvania, on the day and year first above written.

COMMONWEALTH OF PENNSYLVANIA
Notarial Seal

Teresa Pastella, Notary Public G~ £ 1 / If
Upper Merion Twp., Montgomery County By:

 

 

 

 

 

My Commission Expires March 28,2021 Teresa Pastella Notary Public
Member, Pennsylvania Association of Notaries

 

 

This Power of Attorney is made and executed pursuant to and by authority of the following By-laws and Authorizations of The Ohio Casualty Insurance Company, Liberty Mutual
Insurance Company, and West American Insurance Company which resolutions are now in full force and effect reading as follows:
ARTICLE fV - OFFICERS: Section 12. Power of Attorney.
Any officer or other official of the Corporation authorized for that purpose in writing by the Chairman or the President, and subject to such limitation as the Chairman or the
President may prescribe, shall appoint such attorneys-in-fact, as may be necessary to act in behalf of the Corporation to make, execute, seal, acknowledge and deliver as surety
any and all undertakings, bonds, recognizances and other surety obligations. Such attomeys-in-fact, subject to the limitations set forth in their respective powers of attorney, shall
have full power to bind the Corporation by their signature and execution of any such instruments and to attach thereto the seal of the Corporation. When so executed, such
instruments shall be as binding as if signed by the President and attested to by the Secretary. Any power or authority granted to any representative or attomey-in-fact under the
provisions of this article may be revoked at any time by the Board, the Chairman, the President or by the officer or officers granting such power or authority.

ARTICLE XIll - Execution of Contracts: Section 5. Surety Bonds and Undertakings.
Any officer of the Company authorized for that purpose in writing by the chairman or the president, and subject to such limitations as the chairman or the president may prescribe,

 

 

shall appoint such attorneys-in-fact, as may be necessary to act in behalf of the Company to make, execute, seal, acknowledge and deliver as surety any and all undertakings,
bonds, recognizances and other surety obligations. Such attorneys-in-fact subject to the limitations set forth in their respective powers of attorney, shall have full power to bind the
Company by their signature and execution of any such instruments and to attach thereto the seal of the Company. When so executed such instruments shall be as binding as if
signed by the president and attested by the secretary.

Certificate of Designation — The President of the Company, acting pursuant to the Bylaws of the Company, authorizes David M. Carey, Assistant Secretary to appoint such attorneys-in-

fact as may be necessary to act on behalf of the Company to make, execute, seal, acknowledge and deliver as surety any and all undertakings, bonds, recognizances and other surety
obligations.

Authorization - By unanimous consent of the Company's Board of Directors, the Company consents that facsimile or mechanically reproduced signature of any assistant secretary of the

Company, wherever appearing upon a certified copy of any power of attorney issued by the Company in connection with surety bonds, shall be valid and binding upon the Company with
the same force and effect as though manually affixed.

|, Renee C. Llewellyn, the undersigned, Assistant Secretary, The Ohio Casualty Insurance Company, Liberty Mutual Insurance Company, and West American insurance Company do
hereby certify that the original power of attorney of which the foregoing is a full, true and correct copy of the Power of Attorney executed by said Companies, is in full force and effect and
has not been revoked.

IN TESTIMONY WHEREOF, | have hereunto set my hand and affixed the seals of said Companies this 13th dayof December , 2019 .

 

Renee C. Llewellyn, Assistant Secretary

 

LMS-12873 LMIC OCIC WAIC Multi Co_062018

1-610-832-8240 between 9:00 am and 4:30 pm EST on any business day.

To confirm the validity of this Power of Attorney call

 

 

 
1

Case 219-cwO2i32APGWIK Decumentt2 Rilehi271Gii Page Leff’

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
CONOCOPHILLIPS ALASKA, INC., Case No. 2:19-cv-2132-APG-NJK
Plaintiff,
TEMPORARY RESTRAINING
Vv. ORDER

FORREST WRIGHT; AMANDA WRIGHT:
DAVID BENEFIELD; WRIGHT CAPITAL .
(INVESTMENTS, LLC; and DB OILFIELD [ECF No. 2]
SUPPORT SERVICES,

Defendants.

 

 

10

11

12

13

14

15

16

17

18

19

20

 

Plaintiff ConocoPhillips Alaska, Inc. (ConocoPhillips) filed an Ex Parte Application for
Temporary Restraining Order and Motion for Preliminary Injunction. ECF Nos. 2, 3. On
December 13, 2019 I conducted an ex parte hearing on that application. This is a proper instance
for a temporary restraining order to be issued without notice. If defendants Forrest Wright,
Amanda Wright, and Wright Capital Investments, LLC (“the Defendants”) are not restrained by
court order, ConocoPhillips very likely will suffer immediate and irreparable injury through the
potential dissipation of funds the Defendants obtained from ConocoPhillips through improper
means, dissipation or further transfer of real property the Defendants purchased using funds
improperly obtained from ConocoPhillips, and any rents derived from or loan proceeds related
to those properties. I therefore enter this Temporary Restraining Order without notice to the
Defendants.

I HEREBY ORDER that defendants Forrest Wright, Amanda Wright, and Wright Capital
Investments, LLC, together with their officers, directors, managers, agents, servants, employees,
and attorneys, are hereby restrained and enjoined from selling, transferring, encumbering, or
disposing of any monies received from ConocoPhillips and any assets—including real, personal,

tangible, and intangible property—purchased, partially purchased, paid for, or maintained with

 

 
tO

Go

16

17

18

19

 

 

Gasee221 Pacw02d B22ARGSNIK Dosumenti2. Fileddl22134199 Ragegscsohd7

assets or money received from or paid to them by ConocoPhillips. This includes, without

limitation, the following real properties situated in Clark County, Nevada, together with all rents,

income, interest, dividends, or profits on any such assets:

a.

Assessor’s Parcel Number (“APN”) 138-23-613-035
6233 Espinosa Avenue
Las Vegas, Nevada

APN 138-24-115-006
5908 W Bartlett Avenue
Las Vegas, Nevada

APN 138-25-112-019
1524 Saylor Way
Las Vegas, Nevada

APN 138-25-114-057
1400 Saylor Way
Las Vegas, Nevada

APN 138-25-312-008
5824 Iris Avenue
Las Vegas, Nevada

APN 138-25-314-039
5821 Halifax Avenue
Las Vegas, Nevada

APN 138-34-71 1-027
716 Vincent Way
Las Vegas, Nevada

APN 138-34-712-050
609 Cline Street
Las Vegas, Nevada

APN 138-35-71 1-036
501 Slayton Drive
Las Vegas, Nevada

APN 138-36-120-029
5420 Banjo Street
Las Vegas, Nevada

 
to

15

16

17

18

19

21

i]
NO

ht
wo

 

 

CaseZAIrvOBl3IZARENKK Dosumeahl24 Fitadd 243499 Pagesoba7

k. APN 139-08-411-011
3602 Gold Sluice Avenue
North Las Vegas, Nevada

1. APN 139-19-213-079
4609 Sawyer Avenue
Las Vegas, Nevada

m. APN 139-29-714-050
2149 Sleepy Court
Las Vegas, Nevada

n. APN 139-30-318-007
721 Fairway Drive
Las Vegas, Nevada

O. APN 140-22-314-028
1826 Green Acres Avenue
Las Vegas, Nevada

p. APN 163-01-612-049
5201 Mountain View Drive
Las Vegas, Nevada

q. APN 163-15-810-114
3973 Arrowood Drive
Las Vegas, Nevada

I FURTHER ORDER that all funds held in all accounts owned or controlled by Forrest
Wright, Amanda Wright, or Wright Capital Investments, LLC, or any combination thereof, are
hereby frozen, and no disbursements from those accounts shall be made pending further order of
this court, or until this Order expires.

I] FURTHER ORDERED that plaintiff ConocoPhillips Alaska, Inc., shall post with the
court a bond or cash in the amount of $5,000.00 in accordance with Federal Rule of Civil
Procedure 65(c) as security for the payment of such costs and damages as may be incurred or
suffered by any party who is found to have been wrongly enjoined or restrained in this action.

I FURTHER ORDER that plaintiff ConocoPhillips Alaska, Inc.’s motion for preliminary
injunction will be heard on December 23, 2019, at 9:30 a.m. in Courtroom 6C of the United

States District Court, District of Nevada, located at 333 Las Vegas Blvd South, Las Vegas, NV

 
10

11

12

16

17

18

19

 

 

Case RI MavOPIisPAPESNIiK Dmeumentil24 Aled127184129 Fagge47ait47

89101. That hearing will not include live witnesses. Rather, I will hear arguments from
counsel and consider any documentary evidence for and against issuance of a preliminary
injunction and whether an evidentiary hearing is needed. If an evidentiary hearing is necessary,
I will schedule that for a later date.

I] FURTHER ORDER ConocoPhillips to immediately serve on all defendants copies of
this temporary restraining order and all papers filed in this case.

I FURTHER ORDER that this temporary restraining order shall remain in effect until
December 23, 2019, unless further extended by court order or stipulation of the parties.

DATED this 13th day of December, 2019 at 10:27 a.m. PST.

Ji

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
